internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b05 - plr-126717-02 date date legend purchaser sub target date a date b date c company officials dear this letter responds to a letter dated date submitted on behalf of purchaser requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election purchaser is requesting an extension to file a sec_338 election under sec_338 with respect to purchaser’s deemed acquisition of the stock of a wholly owned subsidiary of target sub sometimes hereinafter referred to as the election on date b all citations in plr-126717-02 this letter to regulations under sec_338 are to regulations in effect on date b a separate ruling_request was submitted to the office of associate chief_counsel passthroughs special industries for an extension of time to file a disregarded_entity election under sec_301_7701-3 for sub to be effective no earlier than the day after date b additional information was received in a letter dated date the material information is summarized below purchaser is the common parent of a consolidated_group target is a foreign_corporation at the time of the purchase described below target held all of the stock of sub also a foreign_corporation on date a purchaser and sellers numerous individuals trusts and or corporations entered into a purchase agreement for purchaser to acquire all of the target stock from sellers on date b purchaser acquired all of the stock of target from sellers in exchange for approximately it is represented that purchaser’s acquisition of the stock of target qualified as a qualified_stock_purchase as defined in sec_338 prior to the acquisition target and sub did not file a united_states income_tax return were not subject_to united_states income_taxation nor were required under sec_1_6012-2 to file a united_states income_tax return in addition neither target nor sub was a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect or a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 it has been asserted that the sec_338 election for target was timely filed the election for sub was due on date c but for various reasons a valid election was not filed after the due_date for the election it was discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for purchaser’s consolidated group’s or target’s or sub’s taxable years in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of plr-126717-02 the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338-2t d therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser to file the election provided purchaser acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser and company officials explain the circumstances that resulted in the failure to timely file a valid election the information establishes that purchaser reasonably relied on a qualified_tax professional who failed to make or advise purchaser to make the election the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that purchaser has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for purchaser to file the election with respect to the deemed acquisition of the stock of sub as described above within days of the date on this letter purchaser must file the election on form_8023 executed on or after the date of this letter in accordance with sec_1_338-2t d and the instructions to the form a copy of this letter must be attached to form_8023 within days of the date on this letter all relevant parties must file or amend as applicable all returns and amended returns if any necessary to report the transaction as a sec_338 transaction for the taxable_year in which the transaction was consummated and for any other affected_taxable_year a copy of this letter and a copy of form_8023 must be attached to the returns plr-126717-02 the above extension of time is conditioned on purchaser’s sec_338 election with respect to target being valid sub being treated as a corporation for federal tax purposes effective on date b and the taxpayers' purchaser's consolidated group’s target’s and sub’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 we express no opinion as to whether the acquisition of the target stock qualifies as a qualified_stock_purchase under sec_338 or any other tax consequences arising from the election in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
